    Case 2:18-cv-00211-Z-BR Document 71 Filed 02/15/21                Page 1 of 4 PageID 664



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

    ALBERTO OVALLE,                                §
                                                   §
    Plaintiff,                                     §                            CIVIL ACTION
                                                   §                    NO. 2:18-cv-00211-D-BR
    v.                                             §
                                                   §
    UNITED RENTALS                                 §
    (NORTH AMERICA), INC.,                         §
                                                   §
    Defendant.                                     §

                        JOINT MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff Alberto Ovalle (hereinafter, “Plaintiff”) and Defendant United

Rentals (North America), Inc. (“Defendant”) (collectively herein, the “Parties”), and hereby file

this Joint Motion for Extension of Time requesting the Court extend their deadlines set forth in

Paragraph 8, Sections (a) through (c) in the Court’s Scheduling Order [Dkt. 66] to file and serve

the Parties’ (1) Exhibit Lists, (2) Witness Lists, (3) Deposition-Testimony Designations, and (4)

Joint Pre-Trial Order from Tuesday, February 16, 2021 to Monday, February 22, 2021.1 Like-

wise, in conjunction with the above deadlines, the Parties further request the Court extend their

deadlines set forth in Paragraphs 7-8, Sections (d) through (f) in the Court’s Scheduling Order

[Dkt. 66] to file and serve their (1) Objections to Deposition-Testimony Designations, (2) Jury

Charge, and (3) Motion in Limine from Tuesday, February 23, 2021 to Friday, February 26,

2021.2




1
     See Court’s Scheduling Order {Dkt. 66], ¶ 8 (a) – (c).
2
     See Court’s Scheduling Order {Dkt. 66], ¶¶ 7, and 8 (d) – (f).


JOINT MOTION FOR EXTENSION OF TIME                                                         Page 1
 Case 2:18-cv-00211-Z-BR Document 71 Filed 02/15/21                   Page 2 of 4 PageID 665



       The Parties have previously begun and are continuing to confer on the documents identified

above. But, due to the current winter storms in the State of Texas, the cities of Dallas and Houston

have experienced continuous power outages, and rolling blackouts severely limiting the Parties’

ability to access their computer servers, emails, and other means necessary to finalize the pre-trial

materials for filing. As the current weather advisory projects the storms and blackouts to continue

throughout the next few days, the Parties request this extension to allow for additional time to

continue conferring on these materials, and fully finalize for filing. The requested extensions,

which are not requested for the purpose of delay, will not prejudice any party, will not interfere

with any other deadlines in this case, and are made in good faith.

       The Parties, therefore, respectfully request the Court extend their deadlines to file and serve

the Parties’ (1) Exhibit Lists, (2) Witness Lists, (3) Deposition-Testimony Designations, and (4)

Joint Pre-Trial Order from Tuesday, February 16, 2021 to Monday, February 22, 2021, and

extend their deadlines to file and serve their (1) Objections to Deposition-Testimony Designations,

(2) Jury Charge, and (3) Motion in Limine from Tuesday, February 23, 2021 to Friday, Febru-

ary 26, 2021.




JOINT MOTION FOR EXTENSION OF TIME                                                              Page 2
 Case 2:18-cv-00211-Z-BR Document 71 Filed 02/15/21                     Page 3 of 4 PageID 666



                                        Respectfully submitted,

                                        WILLIAMS HART BOUNDAS EASTERBY, LLP

                                        By: /s/ Cesar Tavares________
                                        JIM S. HART
                                        Texas Bar No. 09147400
                                        CESAR TAVARES
                                        Texas Bar No. 24093726
                                        8441 Gulf Freeway, Suite 600
                                        Houston, Texas 77017-5001
                                        (713) 230-2312 - telephone
                                        (713) 643-6226 – facsimile
                                        PIDEPT@whlaw.com

                                        ATTORNEYS FOR PLAINTIFF


                                                        -and-

                                        FEE, SMITH, SHARP & VITULLO, LLP

                                        By: /s/ Jeff C. Wright________
                                        JEFF C. WRIGHT
                                        State Bar No. 24008306
                                        RYAN T. FUNDERBURG
                                        State Bar No. 24101776
                                        Three Galleria Tower
                                        13155 Noel Road, Suite 1000 Dallas, Texas 75240
                                        (972) 934-9100 Telephone
                                        (972) 934-9200 Facsimile
                                        jwright@feesmith.com

                                        ATTORNEYS FOR DEFENDANT


                                        Certificate of Service

        On February 15, 2021, Defendant’s counsel submitted the foregoing document with the
clerk of court of the U.S. District Court for Northern District of Texas Amarillo Division, using
the electronic case filing system of the court. Plaintiff’s counsel certifies that they served all coun-
sel parties of record electronically or by another manner authorized by Federal Rule of Civil Pro-
cedure 5(b)(2).


                                        By: /s/ Jeff C. Wright________
                                           JEFF C. WRIGHT


JOINT MOTION FOR EXTENSION OF TIME                                                                Page 3
 Case 2:18-cv-00211-Z-BR Document 71 Filed 02/15/21                 Page 4 of 4 PageID 667




                                   Certificate of Conference

       Counsel has complied with the meet and confer requirement in Local Rule 7.1(b). I per-
sonally conferred with Plaintiff’s counsel, on February 15, 2021 regarding the relief requested by
this Motion, and the Parties jointly seek the relief requested in this Motion.


                                     By: /s/ Jeff C. Wright________
                                        JEFF C. WRIGHT




JOINT MOTION FOR EXTENSION OF TIME                                                          Page 4
